DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As stated in the interview on 11/17/2022, an oral election with traverse was made by attorney Vo for species B, figs. 12A-14 due to the issues as stated in the interview. Attorney Vo stated that the argument for the election of species is the same as the remarks filed on 11/14/2022, which the examiner will address below.
 	Applicant argued that the Examiner has not identified which claims encompasses which grouping of species.

 	As stated on page 3 of the election requirement, applicant is required to “(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.”  In addition, according to MPEP Section 806.04(e), CLAIMS are NEVER species, thus, the Examiner is NOT required to cite grouping of claims as argued by Applicant because election of species are NOT based on claims. Species ALWAYS refer to the different embodiments of the invention as stated by Applicant in his specification under “description of drawings”.
 	Applicant argued that the Examiner failed to show an actual undue burden of search. For a proper examination, any burden of search necessarily encompasses aspects of claims overlapping between the asserted groups. It is not dispositive of the level of effort that will be undertaken under either selection of Species A or Species B.
	The examiner clearly stated on page 3 that the burden of search is different class/ subclass and text search for the different feature(s) of each species. For example, in
comparing species A versus species B, species B required a rotary vent with ventilation
apertures, vent cover, vent cover apertures, a recess, interior edge, partition extension
element, and longitudinal ends, which are not required for searching in species A. 
 	Applicant argued that, however, the groups of claims overlap in scope through at least other claim elements outside of any mutually exclusive elements, and thus any search and examination for either of Species A or Species B (and respective related set of claims) would require overlapping search and examination of the other designated group and related set of claims.

 	The examiner clearly stated on page 2 the mutually exclusive characteristics of each species that are not overlap in scope “species B recites the
mutually exclusive characteristics of a rotary vent in the face panel, the rear panel
having a plurality of ventilation apertures formed therethrough and on which a vent
cover having a plurality of vent cover apertures is rotatably mounted, etc., which is not a
mutually exclusive characteristic of species A.”
Applicant argued that Applicant respectfully notes that the requirement for a proper restriction request is that the groups (e.g., Species A or Species B) identified by the Examiner do not overlap in scope and utility. Two or more claimed subcombinations, disclosed as usable together in a single
combination, and which can be shown to be separately usable, are usually restrictable when the subcombinations do not overlap in scope and are not obvious variants. To support a restriction requirement where applicant separately claims plural subcombinations usable together in a single combination and claims a combination that requires the particulars of at least one of said subcombinations, both two-way distinctness and reasons for insisting on restriction are necessary. Furthermore, restriction is only proper when there would be a serious burden if restriction were not required, as evidenced by separate classification, status, or field of search. (Emphasis added) (MPEP § 806.05(d)) These conditions have not been made of record.

 	The examiner believes that applicant is confused about an election of species versus a restriction requirement because applicant is arguing argument pertaining to restriction as in subcombinations usable together; however, the requirement is an election of species and not subcombinations usable together. This is clearly stated in the MPEP chapter 800. 
	In addition, as demonstrated in the election requirement, the examiner has proven or established burdensome as required. Thus, see page 3 of various text search terms that are specific or mutually exclusive to each species as compared. 
	In conclusion, applicant’s argument is non-persuasive and the requirement is still deemed proper and is therefore made FINAL.  Claims 1,6-10 read on the elected species B, figs. 12A-14. Claims 2-5 have been withdrawn from consideration, for they do not read on the elected species B as stated in the interview on 11/22/2022.
Claim Objections
Claim 7 is objected to because of the following informalities:  the preamble should state “The modular animal pen system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3858555 A) in view of Fukuda et al. (JP 2014042497 A).
 	For claim 1, Smith teaches a modular animal pen system, comprising at least one module, wherein each module comprises: 
at least one front panel (front frame member 2,19,3); 
at least one rear panel (rear frame member 23,26); 
two opposed side panels (14) secured to and extending between the at least one front panel and the at least one rear panel to form a primary enclosure; 
the at least one front panel having at least two adjacent doorway apertures (the front frame member creates apertures for removable panel 28) formed therein, the doorway apertures being adapted to receive respective selectively closable gates (28); 
the at least one front panel having a first slot (18) disposed between the at least two doorway apertures; 
the at least one rear panel having a second slot (22) in registration with the first slot;
the animal pen system further comprising a removable divider panel (24) whose longitudinal ends are sized to fit removably within the respective slots so that, when the divider panel is positioned with its longitudinal ends within the respective slots, the divider panel extends between the at least one front panel and the at least one rear panel so as to divide the primary enclosure into two secondary enclosures (fig. 1); 
the divider panel being formed by a profile panel (profile of panel 24) having a front longitudinal end (the front end as shown in fig. 1). 
However, Smith is silent about a longitudinally extending profile panel projection sized to fit removably within the first slot; and a partition extension element extending outwardly and upwardly from the front profile panel projection beyond the at least one front panel.  
Fukuda et al. teach a modular animal pen system comprising a divider panel (30) having a longitudinally extending profile panel projection (22) sized to fit removably within the first slot; and a partition extension element (26) extending outwardly and upwardly from the front profile panel projection beyond the at least one front panel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a longitudinally extending profile panel projection and a partition extension element as taught by Fukuda et al. in the divider panel of Smith in order to cover up the slot and to provide a handle so a user can pull out the divider panel. 
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as modified by Fukuda et al. as applied to claim 1 above, and further in view of Hampel (US 20090272330 A1).
 	For claim 6, Smith as modified by Fukuda et al. teaches the modular animal pen system of claim 1, wherein the side panels and the divider panel are formed by profile panels of identical construction (as shown in figs. 1,6 of Smith; both are identical rectangular panels) but is silent about if the panels are to be interchangeable with one another.  
	Hampel teaches a modular animal pen comprising side panels (16a,16b) and a divider panel (16ab) are formed by profile panels of identical construction (fig. 14) so as to be interchangeable with one another (para. 0057).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the divider panel of Smith as modified by Fukuda et al. be both identical and interchangeable with the side panels as taught by Hampel in order to allow versatile usage of the system to create various configuration with partitions as desired. 
	For claim 7, Smith as modified by Fukuda et al. and Hampel teaches the modular animal pen of claim 6, and further teaches wherein: the at least one front panel and the at least one rear panel are of differing construction (as in Smith, see fig. 1). 
However, Smith as modified by Fukuda et al. and Hampel is silent about opposed longitudinal ends of the at least one rear panel are interengageable with one another so that a plurality of the rear panels can be connected end-to-end; when connected, the longitudinal ends of two adjacent rear panels form a rear panel junction slot therebetween, the rear panel junction slot being adapted to removably receive the longitudinal end of one of the profile panels; opposed longitudinal ends of the at least one front panel are interengageable with one another so that a plurality of the front panels can be connected end-to-end; when connected, the longitudinal ends of two adjacent front panels form a front panel junction slot therebetween, the front panel junction slot being adapted to removably receive the longitudinal end of one of the profile panels.  
	In addition to the above, Hampel teaches opposed longitudinal ends of the at least one rear panel are interengageable with one another so that a plurality of the rear panels can be connected end-to-end (Hampel’s rear panels are identical and interengageable with one another to create various configuration as shown); opposed longitudinal ends of the at least one front panel are interengageable with one another so that a plurality of the front panels can be connected end-to-end (Hampel’s front panels are identical and interengageable with one another to create various configuration as shown). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the front panels of Smith as modified by Fukuda et al. and Hampel be interengageable with one another as further taught by Hampel, and the rear panels of Smith as modified by Fukuda et al. and Hampel be interengageable with one another as further taught by Hampel, in order to allow versatile usage of the system to create various configuration with partitions as desired.
	The combination of Smith as modified by Fukuda et al. and Hampel would result in, when connected, the longitudinal ends of two adjacent rear panels form a rear panel junction slot therebetween, the rear panel junction slot being adapted to removably receive the longitudinal end of one of the profile panels (Smith teaches the slots have to be aligned to accommodate the divider panel, thus, in combination with Hampel’s teaching of interchangeable panels, the panels have to be aligned to accommodate the divider panel); when connected, the longitudinal ends of two adjacent front panels form a front panel junction slot therebetween, the front panel junction slot being adapted to removably receive the longitudinal end of one of the profile panels (Smith teaches the slots have to be aligned to accommodate the divider panel, thus, in combination with Hampel’s teaching of interchangeable panels, the panels have to be aligned to accommodate the divider panel).  
	For claim 8, Smith as modified by Fukuda et al. and Hampel teaches the modular animal pen system of claim 7, but is silent about wherein: each of the front panel junction slots is closed at an inferior end of the front panel and open at superior ends of the front panels; and each of the rear panel junction slot is closed at inferior ends of the rear panels and open at superior ends of the rear panels.  
	In addition to the above, Fukuda et al. further teach each of the front panel junction slots is closed at an inferior end (the end where ref. 40,41 block off in fig. 8) of the front panel and open at superior ends (the rest of the other ends along the slot 22 are opened without refs. 40,41) of the front panels). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the front panel junction slots of Smith as modified by Fukuda et al. and Hampel be closed at an inferior end of the front panel and open at superior ends of the front panels as further taught by Fukuda et al. in order to provide an end for a divider locking mechanism or retention mechanism if the user wishes to do so.
	Smith as modified by Fukuda et al. and Hampel is silent about each of the rear panel junction slot is closed at inferior ends of the rear panels and open at superior ends of the rear panels.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the rear panel junction slot is closed at inferior ends of the rear panels and open at superior ends of the rear panels in the system of Smith as modified by Fukuda et al. and Hampel, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (having both the rear and front panels with the same configuration or duplicate would allow the user access to the front or rear areas for the divider panel). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	For claim 9, Smith as modified by Fukuda et al. and Hampel teach the modular animal pen system of claim 8, but is silent about wherein: the longitudinal ends of the profile panels each further comprise: at least one shoulder disposed inwardly of the profile panel projection; wherein the shoulders are positioned to cooperate to longitudinally trap the profile panels between the front panel and the rear panel when the profile panel projections are received in the first and second slots.  
	In addition to the above, Fukuda et al. further teach wherein: the longitudinal ends of the profile panels each further comprise: at least one shoulder (where ref. 22 is pointing at in fig. 12) disposed inwardly of the profile panel projection; wherein the shoulders are positioned to cooperate to longitudinally trap the profile panels between the front panel and the rear panel when the profile panel projections are received in the first and second slots.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the longitudinal ends of the profile panels of Smith as modified by Fukuda et al. and Hampel, each further comprise: at least one shoulder disposed inwardly of the profile panel projection; wherein the shoulders are positioned to cooperate to longitudinally trap the profile panels between the front panel and the rear panel when the profile panel projections are received in the first and second slots as further taught by Fukuda et al. in order to close the slot or space that is not occupied by the divider panel so as to prevent debris or the like from entering the slot and to make the system more aesthetically pleasing in appearance. 
	For claim 10, Smith as modified by Fukuda et al. and Hampel teaches the modular animal pen system of claim 9, but is silent about wherein: each at least one front panel has a first retention element associated with its first slot; each at least one rear panel has a second retention element associated with its second slot; each of the first retention element and the second retention element is movably carried by the respective front panel and rear panel so as to be movable between: a first position in which the retention element obstructs the open end of the respective slot for vertically trapping one of the profile panel projections in the respective slot; and a second position in which the retention element leaves the open end of the respective slot unobstructed.
	In addition to the above, Fukuda et al. teach each at least one front panel has a first retention element (40,41) associated with its first slot. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include retention element as further taught by Fukuda et al. in the front panel of the system of Smith as modified by Fukuda et al. and Hampel in order to lock in the divider panel. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each at least one rear panel has a second retention element associated with its second slot; each of the first retention element and the second retention element is movably carried by the respective front panel and rear panel so as to be movable between: a first position in which the retention element obstructs the open end of the respective slot for vertically trapping one of the profile panel projections in the respective slot; and a second position in which the retention element leaves the open end of the respective slot unobstructed in the system of Smith as modified by Fukuda et al. and Hampel, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (having both the rear and front panels with the same slots and retention elements configuration or duplicate would allow the user access or lock to the front or rear areas for the divider panel). St. Regis Paper Co. v. Bemis Co.,193 USPQ 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10721905 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. Patent No. US 10721905 B2 call for a modular animal pen system, comprising at least one module, wherein each module comprises: at least one front panel; at least one rear panel; two opposed side panels secured to and extending between the at least one front panel and the at least one rear panel to form a primary enclosure; the at least one front panel having at least two adjacent doorway apertures formed therein, the doorway apertures being adapted to receive respective selectively closable gates; the at least one front panel having a first slot disposed between the at least two doorway apertures; the at least one rear panel having a second slot in registration with the first slot; the animal pen system further comprising a removable divider panel whose longitudinal ends are sized to fit removably within the respective slots so that, when the divider panel is positioned with its longitudinal ends within the respective slots, the divider panel extends between the at least one front panel and the at least one rear panel so as to divide the primary enclosure into two secondary enclosures; the divider panel being formed by a profile panel having a front longitudinal end comprising: a longitudinally extending profile panel projection sized to fit removably within the first slot; and a partition extension element extending outwardly and upwardly from the front profile panel projection beyond the at least one front panel.
Claims 1,6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 11064675 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. Patent No. US 11064675 B2 call for a modular animal pen system, comprising at least one module, wherein each module comprises: at least one front panel; at least one rear panel; two opposed side panels secured to and extending between the at least one front panel and the at least one rear panel to form a primary enclosure; the at least one front panel having at least two adjacent doorway apertures formed therein, the doorway apertures being adapted to receive respective selectively closable gates; the at least one front panel having a first slot disposed between the at least two doorway apertures; the at least one rear panel having a second slot in registration with the first slot; the animal pen system further comprising a removable divider panel whose longitudinal ends are sized to fit removably within the respective slots so that, when the divider panel is positioned with its longitudinal ends within the respective slots, the divider panel extends between the at least one front panel and the at least one rear panel so as to divide the primary enclosure into two secondary enclosures; the divider panel being formed by a profile panel having a front longitudinal end comprising: a longitudinally extending profile panel projection sized to fit removably within the first slot; and a partition extension element extending outwardly and upwardly from the front profile panel projection beyond the at least one front panel.
Conclusion
The prior art made of record on form PTO-892, even though not relied upon in the rejection, are considered pertinent to applicant's disclosure because they teach a modular animal pen system with features that are similar to that of applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643